Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Claims 1-10 are directed to an allowable apparatus. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7-20-20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT


Authorization for this examiner’s amendment was given in an interview with Jacob Gober on 3-9-21.

The application has been amended as follows: 

 1. (Currently Amended) A system for cleaning a compression molding structure, the system comprising: 
a loading roller configured to carry and dispense a cleaning tape; 
an unloading roller configured to attach to a first region of the cleaning tape and to move in a first direction from a first position adjacent to a first end portion of the compression molding structure to a second position adjacent to a second end portion of the compression molding structure, wherein moving from the first position to the second position dispenses the cleaning tape between the first end portion and the second end portion; 
a vacuum support tube configured to releasably secure a second region of the dispensed cleaning tape adjacent to the first end portion; and 
an attachment roller configured to apply pressure to at least a segment of the dispensed cleaning tape to removably adhere the segment to the compression molding structure. 


2. (Currently Amended) The system of claim 1, wherein the unloading roller is further configured to move from the second position to a third position closer to the compression molding structure and releasably secure the first 

4. (Currently Amended) The system of claim 1, wherein the attachment roller is configured to removably adhere at least the segment of the dispensed cleaning tape to the compression molding structure by pressing a sticky surface of the dispensed  cleaning tape against at least a portion of the compression molding structure.

5. (Currently Amended) The system of claim 1, wherein the unloading roller is further configured to move in a second direction, and wherein moving in the second direction removes the dispensed cleaning tape removably adhered to the compression molding structure. 

8. (Currently Amended) The system of claim 5, wherein the unloading roller is further configured to return to the first position and the vacuum support tube is further configured to release the releasably secured second region of the cleaning tape. 


11. (Currently Amended) A method for cleaning a compression molding structure, the method comprising: 
providing a loading roller carrying a cleaning tape; 
moving an unloading roller attached to a first region of the cleaning tape from a first position adjacent to a first end portion of the compression molding structure to a second position adjacent to a second end portion of the compression molding structure, wherein moving the unloading roller from the first position to the second
position dispenses a segment of the cleaning tape along a length of the compression molding structure; 
releasably securing a second region of the dispensed cleaning tape adjacent to the first end portion using a vacuum support tube; 
removably adhering the segment of the cleaning tape to the compression molding structure by applying pressure to the segment with an attachment roller; and 
removing the segment of cleaning tape removably adhered to the compression molding structure by moving the unloading roller from the second position towards the first position.

13. (Canceled) 

14. (Currently Amended) The method of claim 11, wherein the attachment roller moves along a first surface of the segment of the cleaning tape such that the 

16. (Currently Amended) A method for cleaning a compression molding structure, the method comprising: 
providing a loading roller carrying a cleaning tape; 
moving an unloading roller attached to a first region of the cleaning tape from a first position adjacent to a first end portion of the compression molding structure to a second position adjacent to a second end portion of the compression molding structure, wherein moving the unloading roller from the first position to the second position places a segment of the cleaning tape along a length of the compression molding structure; 
releasably securing a second region of the cleaning tape adjacent to the first end portion using a vacuum support tube; 
releasably securing the  first region of the cleaning tape adjacent to the second end portion; 
removably adhering the segment of the cleaning tape to the compression molding structure by applying pressure to the segment with an attachment roller; and 
removing the segment of the cleaning tape removably adhered to the compression molding structure by moving the unloading roller from the second position towards the first position. 

first region of the cleaning tape is releasably secured adjacent to the second end portion of the compression molding structure by the unloading roller. 

18. (Currently Amended) The method of claim 17, further comprising releasing thesecond region of the cleaning tape releasably secured by the vacuum support tube. 

20. (Currently Amended) The method of claim 16, wherein removing the segment of cleaning tape removably adhered to the compression molding structure removes foreign debris attached to the compression molding structure.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or render obvious the limitations of claim 1 of a cleaning system that includes a loading roller, a unloading roller, a vacuum support tube and an attachment roller configured as recited in claim 1. The structural features recited in claim 1 were incorporated into the withdrawn method claims 11 and 16 as a result of the above amendments and are therefore rejoined and allowed for the same reason.

JP11-19946 (JP’946) teaches a compression mold cleaning device that includes a loading roller, a unloading roller that are used to apply a cleaning tape to a surface of 
US 9,111,966 (US’966) teaches a cleaning apparatus that includes a loading roller, a unloading roller that moves across the surface being cleaned and an attachment roller (col. 4-5). However, US’966 does not teach or render obvious a vacuum support tube as recited in claim 1.
US 6,537,406 (US’460) teaches a vacuum-assisted tape applicator includes means for transporting the tape toward the object (abstract, col 4-7). However, US’460 does not teach or render obvious a configuration for cleaning a compression mold or an unloading roller configured to move as described in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN F BERGNER/Examiner, Art Unit 1713